 Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 1 of 27 Page ID
                                 #:23092


 1   Christopher S. Marchese (SBN 170239), marchese@fr.com
     FISH & RICHARDSON P.C.
 2
     633 West Fifth Street, 26th Floor
 3   Los Angeles, CA 90071
     Tel: (213) 533-4240, Fax: (858) 678-5099
 4

 5   Frank Scherkenbach (SBN 142549), scherkenbach@fr.com
     Kurt L. Glitzenstein (Admitted Pro Hac Vice), glitzenstein@fr.com
 6
     FISH & RICHARDSON P.C.
 7   One Marina Park Drive
     Boston, MA 02210-1878
 8
     Tel: (617) 542-5070, Fax: (617) 542-8906
 9
     Olga I. May (SBN 232012), omay@fr.com
10   Markus D. Weyde (SBN 285956), weyde@fr.com
11   K. Nicole Williams (SBN 291900), nwilliams@fr.com
     Jared A. Smith (SBN 306576), jasmith@fr.com
12   FISH & RICHARDSON P.C.
13   12390 El Camino Real
     San Diego, CA 92130
14   Tel: (858) 678-4745, Fax: (858) 678-5099
15
     [Additional Counsel listed on last page.]
16

17   Attorneys for Plaintiffs, CARL ZEISS AG and ASML NETHERLANDS B.V.

18                  IN THE UNITED STATES DISTRICT COURT
19        FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

20   CARL ZEISS AG and ASML                      Case No. 2:17-cv-07083-RGK (MRWx)
     NETHERLANDS B.V.,
21                                               PLAINTIFFS’ RESPONSE TO
22
                  Plaintiffs,                    DEFENDANTS’ MOTION FOR
     v.                                          JUDGMENT AS A MATTER OF LAW
23                                               [DOCKET NO. 480]
   NIKON CORPORATION and
24
   NIKON INC.,                                   Trial Date: December 4, 2018
25         Defendants.                           Judge:      Hon. R. Gary Klausner
                                                 Courtroom: 850, 8th Floor
26

27

28
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 2 of 27 Page ID
                                 #:23093


 1                                                 TABLE OF CONTENTS
 2                                                                                                 Pages  
 3   I.      INTRODUCTION ............................................................................... 1 
 4   II.     LEGAL STANDARD ......................................................................... 1 
 5
     III.    ARGUMENT....................................................................................... 2 
 6
             A.      Defendants Have No Basis To Maintain a Motion For
 7                   JMOL on Issues for Which the Jury Decided in Their
 8                   Favor.......................................................................................... 2 

 9           B.      Plaintiffs Presented Substantial Evidence That They Own
                     the Patents-In-Suit ..................................................................... 2 
10

11           C.      Plaintiffs Presented Substantial Evidence Regarding
                     Infringement of Claim 1 of the ’312 Patent, Claim 17 of
12                   the ’017 Patent, and Claim 30 of the ’574 Patent ..................... 3 
13
                     1.       Claim 1 of the ’312 Patent .............................................. 3 
14
                     2.       Claim 7 of the ’017 Patent .............................................. 6 
15
                     3.       Claim 30 of the ’574 Patent ............................................ 7 
16

17           D.      Plaintiffs Presented Substantial Evidence Regarding
                     Infringement of Claims 1-3 of the ’335 Patent ......................... 9 
18
                     1.       Plaintiffs Presented Substantial Evidence for Each
19
                              Element ........................................................................... 9 
20
                     2.       Plaintiffs Presented Substantial Evidence of Direct
21                            Infringement by Defendants ......................................... 13 
22
                     3.       Plaintiffs Presented Substantial Evidence of
23                            Indirect Infringement by Defendants ............................ 14 
24           E.      Plaintiffs Presented Substantial Evidence Regarding
25                   Infringement of Claim 16 of the ’163 Patent .......................... 15 
26

27

28                                 i
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                     A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 3 of 27 Page ID
                                 #:23094


 1          F.      Plaintiffs Provided Substantial Evidence Sufficient to
 2
                    Support a Finding that Defendants’ Infringement was
                    Willful ..................................................................................... 18 
 3
            G.      As Defendants Failed to Meet Their Burden of
 4                  Production Regarding Marking, Defendants Are Not
 5                  Entitled to JMOL..................................................................... 18 
 6          H.      Plaintiffs Provided Substantial Evidence of Infringement
 7                  by Both Nikon Corp. and Nikon Inc. ...................................... 19 

 8          I.      Plaintiffs Provided Substantial Evidence of Entitlement
                    to Damages .............................................................................. 20 
 9

10   IV.    CONCLUSION ................................................................................. 20 

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                 ii
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 4 of 27 Page ID
                                 #:23095


 1                                           TABLE OF AUTHORITIES
 2                                                                                                                     Page(s)
 3
     Cases
 4
     Arctic Cat Inc. v. Bombardier Recreational Prod. Inc.,
 5
        876 F.3d 1350 (Fed. Cir. 2017) ................................................................... 18, 19
 6
     Estate of Diaz v. City of Anaheim,
 7      840 F.3d 592 (9th Cir. 2016) ............................................................................... 2
 8
     Ericsson, Inc. v. Harris Corp.,
 9      352 F.3d 1369, 69 U.S.P.Q.2d 1109 (Fed. Cir. 2003) ......................................... 5
10   Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
11      344 F.3d 1359 (Fed. Cir. 2003) (en banc) ....................................................... 5, 6

12   Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
        535 U.S. 722 (2002)............................................................................................. 5
13

14   Guy v. City of San Diego,
       608 F.3d 582 (9th Cir. 2010) ............................................................................... 2
15
     SiRF Tech., Inc. v. Int’l Trade Comm’n,
16
        601 F.3d 1319 (Fed. Cir. 2010) .................................................................. passim
17
     Other Authorities
18
     Federal Rule of Civil Procedure
19
        Rule 50 ................................................................................................................. 1
20      Rule 50(a) ............................................................................................ 1, 2, 18, 20
21

22

23

24

25

26

27

28                                iii
     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                     A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 5 of 27 Page ID
                                 #:23096


 1   I.     INTRODUCTION
 2          Plaintiffs Carl Zeiss AG and ASML Netherlands, B.V. (collectively “Plaintiffs”)
 3   deny that Defendants Nikon Corporation and Nikon Inc. (collectively “Nikon” or
 4   “Defendants”) are entitled to judgment as a matter of law (“JMOL”) on any issue set
 5   forth in Defendants’ JMOL motion under Rule 50(a) filed at the close of the Plaintiffs’
 6   case-in-chief. (D.I. 480-1). Plaintiffs have already provided a response to Defendants’
 7   first 50(a) motion (see D.I. 490), and provide this additional response detailing the
 8   substantial evidence put forth by Plaintiffs from which a jury could have found in
 9   Plaintiffs’ favor on the issues raised in Defendants’ first 50(a) motion. Defendants
10   additionally filed a second motion for JMOL at the close of all evidence on December
11   13, 2018. (See D.I. 493.)1         Plaintiffs understand that the Court has reserved JMOL
12   motions under Rule 50(a). See Tr.2 (Court) at 642:25–643:2. While Plaintiffs are sensitive
13   to the Court’s desire not to receive excessive briefing covering the same issues, absent
14   further instruction for the Court, Plaintiffs will respond to each of Defendants’ motions
15   so as to protect their right to contest Defendants’ assertion of entitlement to JMOL. This
16   response covers only those issues raised in Defendants’ first Rule 50(a) motion. As
17   detailed below, Plaintiffs presented substantial evidence from which the jury could have
18   found in favor of Plaintiffs on each of the issues raised in Nikon’s motion.
19   II.    LEGAL STANDARD
20
            Under Rule 50, judgment as a matter of law is proper if the evidence presented at
21
     trial “permits only one reasonable conclusion, and that conclusion is contrary to” the
22
     jury’s verdict. Estate of Diaz v. City of Anaheim, 840 F.3d 592, 604 (9th Cir. 2016). In other
23

24
      1
        Plaintiffs note that, for both Rule 50(a) motions filed thus far by Defendants, Defendants’ memoranda
25   of points and authorities exceeds the 20-page limit allowed by this Court’s rules, and Plaintiffs ask that
26   these motions be stricken for violating this Court’s rules.
             2
               Citations to “Tr.” are attached as Exhibit A.
27

28                                 1
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                     A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 6 of 27 Page ID
                                 #:23097


 1   words, a court must “uphold a jury verdict if it is supported by substantial evidence,”
 2   which is “evidence adequate to support the jury’s conclusion, even if it is also possible to
 3   draw a contrary conclusion.” Guy v. City of San Diego, 608 F.3d 582, 585 (9th Cir. 2010).
 4   III.   ARGUMENT
 5          A.     Defendants Have No Basis To Maintain a Motion For JMOL on
 6                 Issues for Which the Jury Decided in Their Favor
 7          While Defendants’ motion and this response are styled as being submitted under
 8   Rule 50(a), the jury has already rendered its verdict in this case. As set forth in the verdict,
 9   the jury found all patents valid and owned by Plaintiffs, but found no infringement.
10   Although Plaintiffs contest that the jury’s verdict of non-infringement is supported by
11   substantial evidence, as will be set forth in Plaintiffs’ upcoming Rule 50(a) motion,
12   ownership is the only live issue in Defendants’ first motion for JMOL, because the jury
13   found no infringement. As the verdict-winner on these issues, Defendants cannot move
14   for JMOL on them. See Estate of Diaz, 840 F.3d at 604 (noting that a “post-verdict” JMOL
15   is appropriate only if the the evidence at trial permits a conclusion “contrary to” a jury
16   verdict). Nonetheless, this response addresses each issue raised by Defendants in their
17   first motion for JMOL.
18          B.     Plaintiffs Presented Substantial Evidence That They Own the
                   Patents-In-Suit
19

20          Plaintiffs put forth more than substantial evidence that they own the patents-in-

21   suit. As an initial matter, the Federal Circuit has found that though “[t]he recording of an

22   assignment with the PTO is not a determination as to the validity of the assignment,”

23   recordation does “create[] a presumption of validity as to the assignment and places the

24   burden to rebut such a showing on one challenging the assignment.” SiRF Tech., Inc. v.

25   Int’l Trade Comm’n, 601 F.3d 1319, 1327–28 (Fed. Cir. 2010). Robert Pressman testified

26   that Plaintiffs’ ownership of each of the patents-in-suit was properly recorded by the

27   USPTO, and Plaintiffs entered into evidence documents evidencing such recordation.

28                                 2
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 7 of 27 Page ID
                                 #:23098


 1   See Tr. (Pressman) at 178:18–25 (recordation of ownership of the ’163 patent); id. at
 2   182:12–17 (recordation of ownership of the ’335 patent); id. at 185:5–13 (recordation of
 3   ownership of the ’312 family); see also JTX-308; JTX-373; JTX-1373; JTX-2165; JTX-2166
 4   (USPTO records for each of the patents-in-suit). Defendants put forth no contrary
 5   evidence, and thus the presumption becomes conclusive that the Plaintiffs own the
 6   patents. See SiRF, 601 F.3d at 1327–28. However, even without the presumption,
 7   Plaintiffs proved ownership by putting forth unrebutted evidence, including testimony
 8   from both Dr. Wolfgang Singer and Mr. Pressman and the documents underlying each
 9   of the transfers of ownership, showing conclusively that the Plaintiffs own the patents.
10   See generally Tr. (Pressman) at 173:24–185:17; Tr. (Singer) at 161:12–162:6. As such,
11   Defendants are not entitled to JMOL on the issue of ownership.
12          C.     Plaintiffs Presented Substantial Evidence Regarding Infringement of
                   Claim 1 of the ’312 Patent, Claim 17 of the ’017 Patent, and Claim 30
13
                   of the ’574 Patent
14
            Plaintiffs presented more than substantial evidence that the Nikon D4, D4s, and
15
     Df infringe each of the asserted claims of the ’312, ’017, and ’574 patents. Indeed, as
16
     noted below, Defendants only disputed a handful of the claim elements.
17
            As to the accused products, Dr. Subramanian testified that each of the D4, D4S,
18
     and Df “have similar image sensors” and that “the image sensors in those cameras have
19
     the same structure and operation, for purposes of infringement, of the three patents”
20
     (the ’312, ’017, and ’574 patents). See Tr. (Subramanian) at 349:11–19, 350:4-351:6; PDX-
21
     220. Thus, Dr. Subramanian analyzed the three cameras together for infringement.
22
                   1.     Claim 1 of the ’312 Patent
23
            Plaintiffs presented expert testimony from Dr. Subramanian that each of the
24
     Nikon D4, D4S, and Df meets every limitation of claim 1 of the ’312 patent, either
25
     literally or under the doctrine of equivalents:
26

27

28                                 3
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 8 of 27 Page ID
                                 #:23099


 1    Preamble. Dr. Subramanian’s testimony established that each of the Nikon D4, D4S,
 2      and Df cameras contains a CMOS image sensor. See Tr. (Subramanian) at 368:14–
 3      22; see also Tr. (Subramanian) at 355:19–356:6; JTX-432, at 11. Defendants did not
 4      dispute this element.
 5    Element 1a. Dr. Subramanian’s testimony established that the Nikon D4, D4S, and
 6      Df cameras contain the claimed pixel array. See Tr. (Subramanian) at 368:14–22; see
 7      also Tr. (Subramanian) at 356:7–18; JTX-432, at 23. Defendants did not dispute this
 8      element.
 9    Element 1b. Dr. Subramain testified that the image sensors in the D4, D4S, and Df
10      contain the claimed photodiode, which Defendants did not dispute.             See Tr.
11      (Subramanian) at 366:23–367:3; see also Tr. (Subramanian) at 356:19-357:6; JTX-432,
12      at 24.
13    Element 1c. Dr. Subramanian testified that the D4, D4S, and Df cameras contain
14      the claimed sensing node. See Tr. (Subramanian) at 367:4–9; see also Tr. (Subramanian)
15      at 357:7–18; JTX-432, at 24. Defendants did not dispute this element.
16    Element 1d. Dr. Subramanian testified that each of the D4, D4S, and Df cameras
17      meet this element under the doctrine of equivalents (“DOE”). See Tr. (Subramanian)
18      at 367:14–369:2. Defendants disputed only two limitations: (a) “previous scan line”
19      and (b) “in response to a line select signal.” Althrough the D4, D4S, and Df share
20      capacity of a subsequent scan line, Dr. Subramanian testified that sharing with a
21      previous scan line is insubstantially different from sharing with a subsequent scan
22      line and that, therefore, this element is met under DOE. Tr. (Subramanian) at
23      367:19–369:2. Plaintiffs also submitted evidence from one of Defendants’ own
24      engineers, Mr. Shima, who testified (via deposition testimony read into the record)
25      that “either [previous or subsequent] could be done” and that, from a circuitry
26      perspective, there was no reason to do one over the other. Tr. (Shima) at 235:3-16.
27      As to the limitation “in response to a line select signal,” Dr. Subramanian showed
28                                4
     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                     A MATTER OF LAW
                                     Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 9 of 27 Page ID
                                 #:23100


 1        that it is met because the sensing nodes are connected in response to the FDSW
 2        signal of the D4, D4S, and Df cameras. Tr. at 359:18-360:19, 370:19-371:10.3
 3          In their motion for JMOL, Defendants assert (at 16), in a single sentence, that
 4   “prosecution history estoppel precludes Plaintiffs from attempting to prove infringement
 5   through the doctrine of equivalents.” Defendants, however, point to no arguments made
 6   during prosecution history by the applicant or any amendments they contend would give
 7   rise to prosecution history estoppel. No estoppel applies here—the only element for
 8   which Plaintiffs asserted DOE (the “previous scan line” issue) was present in the
 9   originally filed claims and was not amended during prosecution. See JTX-7, at 8.4 Thus,
10   because the only amendments were of other limitations and were unrelated to the only
11   limitation for which Plaintiffs asserted DOE, prosecution history estoppel does not
12   apply. See Ericsson, Inc. v. Harris Corp., 352 F.3d 1369, 1375, 69 U.S.P.Q.2d 1109 (Fed. Cir.
13   2003) (finding prosecution history estoppel did not apply to a claim limitation that was
14   not amended during prosecution, even though other limitations contained in the same
15   claim clause were amended, where the subject matter of the amendment did not relate to
16   the unamended portion of the claim). Even assuming arguendo that amendment of other
17   limitations does create a presumption of prosecution history estoppel—which it does
18   not—the fact that such amendments were made to other unrelated limitations renders
19   those amendments only tangential to the equivalent at issue here, thereby overcoming
20   the presumption and allowing a range of equivalents. See Festo Corp. v. Shoketsu Kinzoku
21   Kogyo Kabushiki Co., 535 U.S. 722, 740–41 (2002) (no prosecution history estoppel where
22

23
      3
        Dr. Subramanian testified in the alternative that, if the Court were to adopt Defendants’ construction
24   of “in response to a line select signal,” the D4, D4S, and Df would still meet the requirements of the
     claim under DOE because using a single signal is insubstantially different from using two separate signals
25   to control the sharing transistor and the select transistor. Tr. at 363:10-365:1, 371:11-372:5. However,
26   the Court’s claim construction, which did not adopt Defendants’ proposal, mooted this issue.
      4
        As prosecution history estoppel is exclusively a question of law for this Court, the Court may properly
27   consider evidence which was not before the jury on this issue. See Festo Corp. v. Shoketsu Kinzoku Kogyo
     Kabushiki Co., 344 F.3d 1359, 1368 (Fed. Cir. 2003) (en banc).
28                                 5
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 10 of 27 Page ID
                                #:23101


 1   “the rationale underlying the amendment [bears] no more than a tangential relation to
 2   the equivalent in question”).
 3                  2.      Claim 7 of the ’017 Patent
 4          Plaintiffs presented more than substantial evidence that the Nikon D4, D4S, and
 5   Df infringe claim 7 of the ’017 patent. Notably, many of the limitations of this claim are
 6   nearly identical to limitations of claim 1 of the ’312 patent. For example, claim 7 recites
 7   an “image sensor” comprising “a pixel array in which a plurality of sensing pixels are
 8   arranged in a matrix of rows and columns” wherein “each sensing pixel comprises a
 9   photodiode operable to produce an electrical signal in response to incident light; and a
10   sensing node arranged to receive the electrical signal.” Each of these limitations is
11   substantively identical to the preamble and elements a-c of claim 1 of the ’312 patent,
12   and, as such, the evidence discussed above showing that each of these limitations are
13   literally met in the accused devices is substantial evidence to support a jury verdict
14   regarding these limitations. 5
15          The only substantive difference between claim 1 of the ’312 patent and claim 7 of
16   the ’017 patent is element d, which for claim 7 of the ’017 patent reads: “a switching
17   device configured to interconnect a first sensing node of a first sensing pixel to a second
18   sensing node of a second sensing pixel in response to a select signal, wherein the first
19   sensing pixel is in a first scan line and the second sensing pixel is in a second scan line.”
20   Dr. Subramanian testified that this limitation was literally present in the accused devices.
21   See Tr. (Subramanian) at 357:19–361:2; see also JTX-432, at 24; JTX-365, at 4. Thus,
22

23
      5
        Defendants again invoke prosecution history estoppel (at 17), but Plaintiffs’ theory of infringement
24   does not rely on DOE, as the only DOE theory Plaintiffs articulated was an alternative argument based
     on a claim construction presented by Defendants that the Court did not adopt. See supra note 2; Tr.
25   (Subramanian) at 363:10–17 (providing an analysis “assuming that the select signal was defined to mean
26   the signal that controls the select transistor”); (D.I. 511, at 16–17 (no adoption of Defendants’ proposed
     claim construction)). Even if Plaintiffs had relied on DOE, no prosecution history estoppel would apply
27   as claim 7 was issued as unamended from when it was originally proposed. Festo, 535 U.S. at 733–34
     (PHE arises from narrowing amendments).
28                                 6
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 11 of 27 Page ID
                                #:23102


 1   Plaintiffs presented substantial evidence from which a jury could find infringement of
 2   claim 7 of the ’017 patent.
 3                  3.    Claim 30 of the ’574 Patent
 4          Plaintiffs presented more than substantial evidence that the Nikon D4, D4S, and
 5   Df infringe claim 30 of the ’574 patent. As Dr. Subramanian explained, claim 30, unlike
 6   the previous claims of the ’312 and ’017 patents, “is focused on an imaging system. So
 7   it’s bigger than just the image sensor.” Tr. (Subramanian) at 372:24–373:1. Indeed, the
 8   claim covers both the image sensor and an “external system, which is in communication
 9   with the image sensor, and an interface unit that sits between the two.” Id. at 373:6–8.
10   However, just as with the two previous claims from this family, Plaintiffs put forth
11   substantial evidence that each and every limitation was met, and Defendants only
12   disputed a single limitation:
13
      Preamble. Dr. Subramanian testified that, because each of the accused products is a
14       digital camera, they constitute an “imaging system.” See Tr. (Subramanian) at 374:4–
15       8. This was undisputed.
16
      Element 30a. As Dr. Subramanian had already explained, and again referenced with
17       respect to the ’574 patent, each of the accused cameras contains an image sensor. See
18       Tr. (Subramanian) at 374:9–11. Defendants did not dispute this element.
19
      Element 30b. As. Dr. Subramanian explained, the accused Nikon cameras meet this
20       limitation as they contain an image signal processor. See Tr. (Subramanian) at 374:12–
21       375:4. Defendants did not dispute this element.
22
      Element 30c(1). Dr. Subramanian testified, with reference to Nikon documents, that
23       the control terminal in the accused Nikon sensors meet this limitation.           Tr.
24       (Subramanian) at 375:5–15; see also JTX-432, at 13. Defendants did not dispute this
25       element.
26

27

28                                 7
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 12 of 27 Page ID
                                #:23103


 1    Element 30c(2). As Dr. Subramanian testified, this limitation is met for the same
 2        reasons described above with respect to similar limitations of the ’312 and ’017
 3        patents. See Tr. (Subramanian) at 375:16–376:25.
 4          The only non-infringement argument that Defendants disclosed prior to trial
 5   related to a claim construction that the Court rejected at summary judgment. (See D.I.
 6   305, at 19 (rejecting Defendants’ proposed construction which sought to limit the claims
 7   of the ’574 patent to having a single photodiode)). Defendants, however, constructed an
 8   entirely new non-infringmeent theory at trial which even their expert Dr. Kleinfelder
 9   acknowledged was not in his expert report. See Tr. (Kleinfelder) at 886:19–888:5. In
10   particular, Defendants’ new non-infringement theory appeared to allege that the accused
11   products failed to meet the limitations of “generate photocharge at the first pixel” and
12   “generate … an output signal that is indicative of the photocharge generated at the first
13   pixel” based on a claim construction that required that “generate photocharge at the first
14   pixel” should be interpreted as “generate photocharge at the first pixel, where the
15   generated photocharge is generated at all photodiodes of the first pixel.” See Tr.
16   (Kleinfelder) at 876:25–877:17. The Court did not adopt any such construction.
17   Nonetheless, Dr. Subramanian put forth testimony constituting substantial evidence
18   rebutting this new non-infringement theory, which was premised on incorrectly reading
19   a limitation into the claim. See Tr. (Subramanian) at 366:19–367:22, 368:16–390:4, 391:4–
20   393:1. Specifically, Dr. Subramanian testified that the claim limitations could be met by
21   a single photodiode in a multiphotodiode pixel. See Tr. (Subramanian) at 389:9–390:4,
22   392:15–393:1.       Regardless, the above-referenced testimony and other evidence
23   constitutes substantial evidence from which a jury could have found in Plaintiffs favor.6
24

25

26
      6
27      Defendants make reference to prosecution history estoppel (at 17), but as Plaintiffs did not rely on
     the doctrine of equivalents, prosecution history estoppel has no bearing on claim 30 of the ’574 patent.
28                                 8
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 13 of 27 Page ID
                                #:23104


 1          D.      Plaintiffs Presented Substantial Evidence Regarding Infringement of
                    Claims 1-3 of the ’335 Patent
 2

 3                  1.     Plaintiffs Presented Substantial Evidence for Each Element
 4          Plaintiffs put forth more than substantial evidence that Defendants directly and
 5   indirectly infringe claims 1-3 of the ’335 patent in connection with the Nikon D4, Df,
 6   D4S, D3100, D3200, D3300, D5300, D5500, D5600, D750, D810, D810A, D500,
 7   D7500, D5, 1 V1, 1 J1, 1 J2, 1 S1, 1 AW1, 1 J3, 1 S2, 1 V2, 1 V3, and 1 J4.
 8          Dr. Carley walked through each and every limitation of the claims, explaining his
 9   analysis with respect to each of the accused cameras. First, when addressing the
10   preamble, Dr. Carley testified that the Nikon D4, D4S, and Df meet these limitations,
11   with reference to circuit diagrams produced by Nikon.7 Tr. (Carley) at 264:6–270:12. Dr.
12   Carley then explained that the Nikon “Group 1” cameras (listed on PDX-350, which was
13   admitted into evidence) “infringe in exactly the same way” as the previously-analyzed
14   Nikon Df, and explained that the basis of his opinion was his analysis of image sensor
15   circuit diagrams for each of those cameras, which were introduced into evidence. See Tr.
16   (Carley) at 270:21–271:16; see also JTX-368, at 7; JTX-371, at 27; JTX-489, at 10; JTX-
17   498, at 10; JTX-499, at 10; JTX-490, at 10; JTX-485, at 100; and JTX-460, at 11. As to
18   the remaining “Group 2” cameras (D5, AW1, J3, S2, and V2), Dr. Carley testified that
19   the image sensors of these cameras have a “slightly different arrangement” but testified
20   that the differences were insubstantial, and thus these cameras satisfied the preamble
21   under DOE. See Tr. (Carley) at 272:1–274:6.
22          Dr. Carley then analyzed the claimed method steps, explaining that the steps were
23   literally present in the accused cameras or present through DOE—analysis which Dr.
24   Carley explained applied to all accused cameras as a result of his review of timing
25

26     7
         There is no dispute between the parties that the images sensors in the D4, D4S, and Df cameras
27   have the same pixel structure and implement the same timing with respect to infringement of the ’335
     patent, and thus, are representative of each other. Tr. (Carley) at 264:21–265: 2.
28                                 9
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 14 of 27 Page ID
                                #:23105


 1   diagrams for each of the accused cameras. See Tr. (Carley) at 289:18–290:11; see also PDX-
 2   367 (received into evidence, listing documents associated with each accused camera);
 3   JTX-368, at 6; JTX-497, at 18; JTX-489, at 19; JTX-498, at 21, 23; JTX-490, at 17; JTX-
 4   499, at 17. A summary of Dr. Carley’s analysis of each step is set forth below.
 5    Method step (a). Dr. Carley testified that each of the accused cameras performs this
 6       step, with reference to testimony from Nikon’s own engineers and timing diagrams
 7       produced by Nikon or third parties, or obtained from TechInsights. Specifically, Dr.
 8       Carley testified that accused cameras perform this step in two different ways. In the
 9       case of the Nikon D4, D4S, and Df, the accused sensors “empty out the photodiodes
10       by alternately turning on the reset transistor and the transfer transistor.” Tr. (Carley)
11       at 275:10–277:20; see also JTX-321, at 10; Tr. (Shima) at 237:18–21. As to the
12       remaining accused cameras, Dr. Carley explained that the cameras perform this step
13       by “turn[ing] on the reset valve, open[ing] that one, [and] open[ing] both transfer
14       transistors.” Tr. (Carley) at 277:25–278:13; see also JTX-497, at 15 (timing diagram
15       for the D5); PDX-358 (listing all other sensors that have the same method as the
16       D5); Tr. (Carley) at 278:25–279:8 (testimony regarding other image sensors); JTX-
17       398, at 6 (timing diagram for the D3100 and D3200); JTX-489, at 17 (timing diagram
18       for the D5600, D3300, D5300, and D5500); JTX-499, at 16 (timing diagram for the
19       D750); JTX-490, at 16 (timing diagram for the D810/D810A); and JTX-498, at 17
20       (timing diagram for the D500 & D7500).
21    Method step (b). Dr. Carley testified that each and every accused camera infringes
22       this step “in the same way” with reference to timing diagrams produced by Nikon or
23       third parties, or obtained from TechInsights. See Tr. (Carley) at 279:20–281:2; see also
24       JTX-321, at 11; JTX-497, at 14; JTX-368, at 6; JTX-489, at 16; JTX-198, at 16; JTX-
25       490, at 16, JTX-499, at 16.
26    Method step (c). Dr. Carley testified that this step was infringed under the doctrine
27       of equivalents because, although the transfer transistors “were turned off a while
28                                 10
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 15 of 27 Page ID
                                #:23106


 1       before this period started,” the “whole point of the transistor being off here is the
 2       valve is closed” and “[n]o charge can flow through during this period,” which is
 3       accomplished by either keeping the transistor off (as in the accused cameras) or
 4       turning it off. Tr. (Carley) at 281:15–285:1; see also JTX-321, at 12.
 5    Method step (d). Dr. Carley testified that this element was infringed under the
 6       doctrine of equivalents because, although the reset transistor “turned off in the
 7       previous step,” the “whole point” of this step is “that we’re now pouring the charge
 8       from our photodiode into the sense node” and “all that matters is the the transistor
 9       is off,” which is what the accused cameras do. See Tr. (Carley) at 285:7–286:25.
10    Method step (e). Dr. Carley testified that this element was infringed under doctrine
11       of equivalents because, although the first transfer transistor “turned off during the
12       previous step,” “all 1E is really trying to do is make sure that we don’t have the charge
13       that’s stored in the photodiodes be disrupted because we’re draining” and “[w]e have
14       to keep the photodiodes cut off from that,” which is what the accused cameras do.
15       See Tr. (Carley) at 287:1-288:13.
16    Method step (f). Dr. Carley testified that this step was infringed under the doctrine
17       of equivalents because, although the reset transistor “turned off in the previous step,”
18       all that matters is that the transistor is off and no charge can flow through during this
19       period, which is what the accused cameras do. See Tr. (Carley) at 288:14–289:19.
20          As to claims 2 and 3, Dr. Carley also testified that each of the accused cameras
21   meet the additional limitations of these claims. Claim 2, which depends from claim 1,
22   recites that step (b) of claim 1 additionally “comprises the step of generating and
23   integrating the photoelectric charges of the first photodiode, regardless of the states of
24   the reset transistor, the second transfer transistor and the select transistor, while the first
25   transfer transistor is turned off.” Dr. Carley testified that each of the accused cameras
26   performed these additional actions as part of step (b). See Tr. (Carley) at 290:15–292:2.
27   As to claim 3, which depends from claim 2 and recites that the method “controls a
28                                 11
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 16 of 27 Page ID
                                #:23107


 1   depletion time and a photo charge generating and integrating time by adjusting a turn-on
 2   time and a turn-off time for the first and second transfer transistors,” Dr. Carley
 3   explained, with reference to Nikon manuals, that each of the accused cameras meet this
 4   additional limitation because they allow users to “dial the exposure time up and down.”
 5   Tr. (Carley) at 292:11–295:4; see also PDX-376 and exhibits and page numbers cited
 6   therein (listing pages from manuals referenced by Dr. Carley).
 7          Of these limitations as applied to all of the accused cameras, Defendants only raise
 8   three issues on which they contend Plaintiffs failed to meet their burden.             First,
 9   Defendants contend (at 13) that Plaintiffs failed to prove that the “passive state of
10   keeping a transistor on/off is equivalent to the active step of turning a transistor on/off.”
11   Defendants’ contention is belied by the actual testimony from Dr. Carley referenced
12   above that keeping a transistor off is insubstantially different from turning it off as it
13   accomplishes the same goal in the same way with the same result. Moreover, Dr. Carley
14   specifically addressed this criticism by Defendants in the rebuttal case, where he explained
15   that the difference between turning the transistor off and keeping it off was insubstantial
16   from an infringement perspective, from an engineering perspective, and from a user
17   perspective. See. Tr. (Carley) at 1049:7–1050:1 As to Defendants’ claim that Dr. Carley
18   did not perform the correct legal analysis, that is again belied by Dr. Carley’s actual
19   testimony, which provides an analysis as to why what the accused cameras do is
20   insubstantially different from what is claimed by the ’335 patent, referenced above.
21          Second, Defendants claim (at 13–14) that Plaintiffs failed to meet their burden as
22   to the cameras which use Toshiba TCM5119 and Aptina AR1410 image sensors because
23   Dr. Carley allegedly “ignored” the extra control transistor that exists between the reset
24   transistor and sensing node in these Toshiba and Aptina image sensors.” To the contrary,
25   Dr. Carley acknowledged this difference, but testified that the difference was insubstantial
26   to his infringement analysis under DOE. See Tr. (Carley) at 272:11–13 (noting that
27   “there’s another transistor in between that’s got a control signal that’s labeled CTL”); Tr.
28                                 12
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 17 of 27 Page ID
                                #:23108


 1   (Carley) at 272:23–274:6 (explaining that the difference is insubstantial and applying the
 2   function, way, result analysis under DOE).
 3         Third, Defendants claim that Plaintiffs failed to meet their burden to show that
 4   each of the accused cameras was not “fully depleted” because, according to Defendants,
 5   proving this element is met would require performing “measurements of the actual
 6   charges in the photodiodes.” Defendants’ argument is predicated on an unduly narrow
 7   construction which has no basis in the language of the claim or the specification, and one
 8   which was not adopted by the Court. As described above, Plaintiffs presented substantial
 9   evidence, including testimony from a Nikon engineer, that this limitation was met.
10         Lastly, Defedants argue (at 14–15) that Plaintiffs produced “zero evidence” that
11   the Aptina image sensors perform the claimed steps because Plaintiffs did not introduce
12   timing diagrams for these sensors. Expert testimony, though, is also evidence, and Dr.
13   Carley testified that he reviewed the timing diagrams for these sensors and explicitly
14   testified that the Aptina sensors infringe based on those timing diagrams. See Tr. (Carley)
15   at 279:15–19 (“I have reviewed the timing diagrams for the Aptina sensors and they
16   operate in exactly the same way as the D5 sensors”); id. at 280:24–281:2 (same); id. at
17   290:7–11 (same). Defendants cite no case as to why expert testimony based on a review
18   of documents is insufficient, even if the underlying documents reviewed by the expert
19   are not introduced into evidence.
20                2.     Plaintiffs Presented Substantial Evidence of Direct
                         Infringement by Defendants
21

22         As Dr. Carley explained, “[a]ny operation” performed on the accused cameras
23   “that reads out the data from the image sensor infringes the ’335 patent” because the
24   “accused cameras are designed in a way to read out the image that infringes the ’335
25   patent,” such as when “taking [] a photo” or “even just displaying [an image] on the
26   viewfinder.” Tr. (Carley) at 295:5–13. In short, “[e]very time [someone] take[s] a picture,
27   they infringe.” Id. at 295:14–15. This evidence alone is sufficient to show direct
28                                 13
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 18 of 27 Page ID
                                #:23109


 1   infringement. The Federal Circuit has held that a product manufacturer can directly
 2   infringe a method claim if its products “automatically perform the disputed steps”
 3   “without user modification,” as here. See SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d
 4   1319, 1331 (Fed. Cir. 2010). Thus, Nikon directly infringes simply by virtue of making
 5   and selling the accused cameras. In addition, Plaintiffs put forth substantial evidence to
 6   show actual use by Defendants in the United States.          For example, the evidence
 7   demonstrated that Nikon employees demonstrate Nikon cameras by taking photos at
 8   trade shows and cameras shops. See, e.g., Tr. (Vannatter) at 421:1–422:20. As discussed
 9   below in section H, this evidence applies both the Nikon Inc. and Nikon Corp.
10                 3.      Plaintiffs Presented Substantial Evidence of Indirect
                           Infringement by Defendants
11

12          Plaintiffs also put forth sufficient evidence to show indirect infringement.
13   Specifically, Plaintiffs introduced Nikon manuals instructing users on how to take photos
14   (which, as explained above, necessarily uses the method of the ’335 patent) and testimony
15   from Nikon witnesses that Defendants produce those manuals with the intent that users
16   follow those instructions. See, e.g., Tr. (Vannatter) at 422:22–423:24; Tr. (Shima) at
17   237:13–17 (testifying that taking photographs is the main purpose of Defendants’
18   cameras and that Defendants expect that users will use live-view mode). Defendants
19   contend this evidence is insufficient because, according to Defendants, Plaintiffs did not
20   demonstrate any actual use of Nikon cameras in the U.S. In addition to being contrary
21   to the evidence of its own witnesses regarding the use of Nikon cameras in the U.S.,
22   Defendants’ argument defies common sense—Defendants cannot seriously contend that
23   no one uses Nikon’s cameras to take photos in the United States, especially given U.S.
24   sales are in the billions.
25          As to Defendants’ knowledge that their customers would infringe the ’335 patent
26   by taking photos, Plaintiffs presented evidence that Defendants knew about, and
27   purportedly analyzed, the ’335 patent in 2009. See, e.g., Tr. (Kato) at 218:15–22. However,
28                                 14
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 19 of 27 Page ID
                                #:23110


 1   Defendants willfully blinded themselves to their infringement by failing to consult the
 2   third party image sensor manufacturers and by failing to even consult their own technical
 3   engineers for this analysis. See, e.g., Tr. (Kato) at 223:4–224:20. As has been repeatedly
 4   briefed to this Court, these facts are sufficient to show knowledge of infringement. (See
 5   generally, e.g., D.I. 346.)
 6           E.      Plaintiffs Presented Substantial Evidence Regarding Infringement of
                     Claim 16 of the ’163 Patent
 7

 8           Plaintiffs presented more than substantial evidence that Nikon infringes claim 16
 9   of the ’163 patent. Specifically, Plaintiffs expert Dr. Mundy carefully walked through each
10   of the limitations of this claim, including addressing both Plaintiffs’ and Defendants’
11   proposed constructions for the two “means” elements (“first filtering means” and
12   “second filtering means”), as follows:
13    Preamble. Dr. Mundy testified that each of the 43 cameras accused of infringement
14       satisfy the preamble because each is an “image processing system,” i.e., a digital
15       camera, which detects faces (i.e. a target image pattern.). Tr. (Mundy) at 600:4–8. The
16       preamble was not disputed.
17    Element 15a (“first filtering means …”). Dr. Mundy gave extensive evidence as to
18       how the “first filtering means” was satisfied by the 43 accused cameras, walking
19       through each requirement of the claim element in detail, and showing the jury how
20       the Nikon cameras infringed this element, with reference to the source code and his
21       own diagrams created from the source code. Tr. (Mundy) at 599:10-612:21, 1066:20-
22       1078:1. He addressed both the function and structure for Plaintiffs’ and Defendants’
23       proposed constructions, as well as infringement if the claim were interpreted not as a
24       means plus function claim. Id.
25    Element 15b (“second filtering means …”). Dr. Mundy gave extensive evidence as to
26       how the “second filtering means” was satisfied, walking through each requirement of
27       this claim element in detail, and showing the jury how the Nikon cameras infringed
28                                 15
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 20 of 27 Page ID
                                #:23111


 1      this element, with reference to the source code and his own diagrams created from
 2      the source code. Tr. (Mundy) at 612:22–618:8, 1076:3-1078:6. As with the “first
 3      filtering means,” Dr. Mundy addressed this claim element for each of Plaintiffs’ and
 4      Defendants’ proposed means-plus-function constructions, as well as infringement if
 5      the claim were interpreted not as a means plus function claim. Id.
 6    Element 15c (“an image pattern detector …”). Dr. Mundy again gave extensive
 7      testimony regarding how this limitation was infringed, explaining how each part of
 8      the limitation was present in the accused cameras. See Tr. (Mundy) at 618:6–620:23.
 9    Element 16 (“wherein said first filtering means includes a linear matched filter ….”).
10      Each of the previous limitations come from claim 15, from which claim 16 depends.
11      Dr. Mundy also explained how the additional limitations of claim 16 were met in the
12      accused product during his discussion of the “first filtering means” discussed above,
13      as claim sixteen adds additional aspects to that filter. See Tr. (Mundy) at 610:14-612:18.
14         Defendants’ motion only takes issue with a few aspects of Dr. Mundy’s analysis.
15   Defendants contend (at 5–6) that Plaintiffs failed to meet their burden regarding allegedly
16   “unidentified Nikon products.” However, Plaintiffs did identify each of the accused
17   products by introducing into evidence a table from a Nikon interrogatory response that
18   identified which accused cameras used the “Okao,” “Parfait,” and “Pine” software and
19   hardware implementations of face detection functionality (JTX-74); reading into the
20   record testimony from a Nikon witness that the aforementioned list was correct (Tr.
21   (Yamagata) at 427:11-429:7); and Dr. Mundy’s testimony linking the information in the
22   interrogatory response (JTX-74) to the “Okao,” “Parfait,” and “Pine” software and
23   hardware implementations (Tr. (Mundy) at 578:25-580:8). This evidence was unrebutted.
24   Dr. Mundy also testified repeatedly about the 43 cameras he found to be infringing,
25   linking them to the various elements of claim 16. See, e.g., Tr. (Mundy) at 598:3-6, 600:2-
26   8, 606:7-11, 608:6-10, 615:23-616:19, 1067:2-7.
27

28                                 16
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 21 of 27 Page ID
                                #:23112


 1         The remaining criticisms regarding Plaintiffs’ infringement case largely stem from
 2   a claim construction proposed by Defendants, which was not adopted by the Court.
 3   First, Defendants argue (at 7–8) that Dr. Mundy failed to identify structure that
 4   corresponded to the algorithms listed at 7:10-21 and 7:44-53 of the ’163 specification,
 5   but the Court did not point to these algorithms in the claim construction provided to the
 6   jury. (See D.I. 511, at 16.) In any event, Dr. Mundy did provide corresponding structure
 7   for these algorithms on rebuttal. See Tr. (Mundy) at 1066:20-1078:1. Second, Defendants
 8   argue (at 8) that Plaintiffs failed to meet their burden regarding “correlation,” but again,
 9   this was predicated on a claim construction which required a correlation image, which
10   was not adopted by the Court. (See D.I. 511, at 16.) Again, though, Dr. Mundy addressed
11   this on rebuttal. Tr. (Mundy) at 1074:9-12, 1073:22-23. Third, Defendants argue (at 8)
12   that Plaintiffs failed to meet their burden regarding whether the accused products
13   correlate an image with a reference image pattern. The Court did not adopt Defendants’
14   claim construction here either, and Dr. Mundy again addressed this criticism on rebuttal.
15   (See D.I. 511, at 16); Tr. (Mundy) at 1076:3-1078:6. Fourth, Defendants argue that
16   Plaintiffs did not prove the presence of the “second filtering means” under their
17   proposed construction, which was again not adopted by the Court. (See D.I. 511). Fifth,
18   Defendants argue that Plaintiffs failed to provide evidence that the accused products
19   include an “image pattern detector,” but this argument disregards the admitted evidence
20   and testimony from Dr. Mundy, which discussed the image pattern detector at length.
21   Tr. (Mundy) at 618:9-620:23).
22         Lastly, Defendants assert that Plaintiffs were estopped from asserting DOE.
23   Defendants’ argument (at 16) assumes their incorrect claim construction that was rejected
24   by the Court, as the “first filtering means” does not require detecting local maxima in a
25   correlation image as this construction was not adopted by the Court. Moreover, plaintiffs
26   identified equivalents pursuant to section 112(f) (which covers both recited structure and
27   “equivalents thereof”), not under the doctrine of equivalents.
28                                 17
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 22 of 27 Page ID
                                #:23113


 1          F.     Plaintiffs Provided Substantial Evidence Sufficient to Support a
                   Finding that Defendants’ Infringement was Willful
 2

 3          As noted above, Plaintiffs introduced evidence that at least Nikon Corp. was aware
 4   of the ’335 patent and purported to conduct an analysis of it, but willfully blinded itself
 5   to its infringement of this patent by failing to check with either suppliers or its own
 6   technical engineers during this purported analysis. See Part II.D.3, supra. Plaintiffs
 7   additionally produced mirrored evidence for the ’163 patent as well, reading into the
 8   record testimony from Mr. Kato that, though Nikon was aware of the patent, Nikon did
 9   not seek any technical guidance regarding potential infringement, thus willfully blinding
10   itself to its infringement of that patent. See Tr. (Kato) at 225:8–226:19. Moreover, Nikon
11   acknowledged being aware of the ’312 patent before the suit, and acknowledged it hadn’t
12   made any changes to products to avoid infringement of any of these patents, nor had
13   Nikon updated its analysis for ’335 and ’163 patents after releasing many new products
14   after learning of the patents. See, e.g., Tr. (Kato) at 226:22–229:15. As has been previously
15   briefed, these facts are sufficient to prove willfulness. (See generally, e.g., D.I. 346.)
16          G.     As Defendants Failed to Meet Their Burden of Production
                   Regarding Marking, Defendants Are Not Entitled to JMOL
17
            Defendants’ first Rule 50(a) motion (to which this brief responds) was filed at the
18
     close of Plaintiffs’ case-in-chief and before Defendants had even put on a single witness.
19
     Defendants, however, moved for JMOL as to the issue of marking, contending that
20
     Plaintiffs should have been required to address marking in their case-in-chief before
21
     Defendants had put forth any evidence on the issue (apart from the opening statement,
22
     which is not evidence). Defendants’ argument has it exactly backwards according to the
23
     controlling case on the issue, Arctic Cat Inc. v. Bombardier Recreational Prod. Inc., 876 F.3d
24
     1350, 1366 (Fed. Cir. 2017). Before Arctic Cat, “there was a split among the district courts
25
     regarding which party must initially identify the products which it believes the patentee
26
     failed to mark.” Id. at 1367. The Federal Circuit resolved this split, and stated the holding
27

28                                 18
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 23 of 27 Page ID
                                #:23114


 1   of the case as follows: “We hold an alleged infringer who challenges the patentee’s
 2   compliance with § 287 bears an initial burden of production to articulate the products it
 3   believes are unmarked ‘patented articles’ subject to § 287.” Id. at 1368. Thus, only “[o]nce
 4   the alleged infringer meets its burden of production” does “the patentee bear[] the burden
 5   to prove the products identified do not practice the patented invention.” Id. Defendants
 6   did not meet this burden during Plaintiffs case-in-chief, and thus Plaintiffs had no reason
 7   to address marking.
 8         Nor did Defendants meet any burden of production during their case-in-chief.
 9   Defendants did not identify cameras which practice face detection, only identifying
10   cameras which have a “red-eye” feature. Tr. (Darrell) at 756:14-760:10. Plaintiffs also
11   showed that the technical papers on which Dr. Darrell and Defendants relied, i.e., an HP
12   white paper and a different HP patent, were published prior to the existence of the five
13   HP cameras, and therefore could not be describing the five HP cameras asserted to
14   practice the ’163 patent at trial. Id. This evidence was unrebutted, showing that Dr.
15   Darrell had no basis for his opinion that the five HP cameras practiced claim 15 of the
16   ’163 patent. In any event, Dr. Mundy did address Defendants’ claims regarding marking
17   on rebuttal testifying that the HP cameras did not practice the claims because they did
18   not perform correlation, one of the elements of claim 15. Tr. (Mundy) at 1084:23-1085:1.
19         H.     Plaintiffs Provided Substantial Evidence of Infringement by Both
                  Nikon Corp. and Nikon Inc.
20

21         Nikon argues that Plaintiffs failed to meet their burden of demonstrating
22   infringement by Nikon Inc. and Nikon Corp., contending (as they did at trial) that these
23   are separate companies. However, Plaintiffs put forth substantial evidence that the
24   separation between these two companies that Nikon attempted to draw at trial is purely
25   artificial, and that Nikon Corp. directs and controls the activities of Nikon Inc. For
26   example, Nikon’s own witness testified that Nikon Corp. is the head of the world-wide
27   “Nikon Group,” which is a “multinational, with legal entities in many areas of the world.”
28                                 19
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 24 of 27 Page ID
                                #:23115


 1   Tr. (Murphy) at 411:7–412:5. As Mr. Murphy testified, Nikon is “one company across
 2   the world” and that each company “tries to have the identity of being Nikon.” Id. at
 3   412:12–21. Indeed, Nikon’s own IP policy prohibits subsidiaries, such as Nikon Inc.,
 4   from doing any work regarding intellectual property without permission from Nikon
 5   Corp., illustrating the control Nikon Corp. has over Nikon Inc. See, e.g., Tr. (Kato) at
 6   216:18–23; id. at 218:6–14. Moreover, Plaintiffs presented evidence of specific actions
 7   by both Nikon Corp. (such as making manuals and firmware available for download in
 8   the United States) and by Nikon Inc. (such as selling cameras in the United States). See
 9   Tr. (Vannatter) at 423:10–424:22; Tr. (McDuff) at 441:12–20 (showing billions of dollars
10   in U.S. sales of accused cameras).
11          I.     Plaintiffs Provided Substantial Evidence of Entitlement to Damages
12          Lastly, Nikon argues that Plaintiffs did not meet their burden of proving
13   entitlement to damages because, according to Nikon, Dr. McDuff’s theories are “entirely
14   unsupported by the record or are contrary to well-established law.” (Mot. at 24–25.)
15   Notably, this Court already denied Nikon’s MIL seeking to preclude Dr. McDuff’s
16   damages testimony. Moreover, Nikon did not question any of the numbers on which
17   Dr. McDuff relied on cross examination, nor did Nikon’s damages expert question the
18   rigor of the methodologies applied by Dr. McDuff—her only testimony was that the
19   patent sales agreement should form the basis for a royalty. As Dr. McDuff carefully
20   explained the basis for his damages opinions—including reliance on testimony from
21   Nikon witnesses, Nikon user surveys, unrebutted technical analysis of cost-savings in
22   Nikon’s image sensors from applying the patented technology, and countless other
23   sources, Nikon’s JMOL should be denied.
24   IV.    CONCLUSION
25
            For the reasons stated above, Nikon’s rule 50(a) motion filed at the close of
26
     Plaintiffs’ case in chief should be denied.
27

28                                 20
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 25 of 27 Page ID
                                #:23116


 1   Dated: December 17, 2018         FISH & RICHARDSON P.C.
 2
                                By: /s/ Christopher S. Marchese
 3

 4                                  Christopher S. Marchese (SBN 170239)
                                    marchese@fr.com
 5
                                    FISH & RICHARDSON P.C.
 6                                  633 West Fifth Street, 26th Floor
                                    Los Angeles, CA 90071
 7
                                    Tel: (213) 533-4240, Fax: (858) 678-5099
 8

 9                                  Frank Scherkenbach (SBN 142549)
                                    scherkenbach@fr.com
10                                  Kurt L. Glitzenstein (Admitted Pro Hac Vice)
11                                  glitzenstein@fr.com
                                    Proshanto Mukherji (Admitted Pro Hac Vice)
12                                  mukherji@fr.com
13                                  Jeffrey Shneidman (Admitted Pro Hac Vice)
                                    shneidman@fr.com
14
                                    Elizabeth G.H. Ranks (Admitted Pro Hac Vice),
15                                  ranks@fr.com
                                    FISH & RICHARDSON P.C.
16
                                    One Marina Park Drive
17                                  Boston, MA 02210-1878
                                    Tel: (617) 542-5070, Fax: (617) 542-8906
18

19                                  Olga I. May (SBN 232012)
20                                  omay@fr.com
                                    Markus D. Weyde (SBN 285956) weyde@fr.com
21                                  K. Nicole Williams (SBN 291900)
22                                  nwilliams@fr.com
                                    Jared A. Smith (SBN 306576)
23                                  jasmith@fr.com
24                                  Oliver J. Richards (SBN 310972)
                                    orichards@fr.com
25                                  FISH & RICHARDSON P.C.
26                                  12390 El Camino Real
                                    San Diego, CA 92130
27                                  Tel: (858) 678-5070, Fax: (858) 678-5099
28                                 21
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 26 of 27 Page ID
                                #:23117


 1

 2
                                  Jennifer Huang (Admitted Pro Hac Vice)
 3                                jhuang@fr.com
 4
                                  FISH & RICHARDSON P.C.
                                  60 South Sixth Street, Suite 3200
 5                                Minneapolis, MN 55402
 6
                                  Tel: (612) 335-5070, Fax: (612) 288-9696

 7                                Andrew R. Kopsidas (Admitted Pro Hac Vice)
 8
                                  kopsidas@fr.com
                                  FISH & RICHARDSON P.C.
 9                                1000 Maine Avenue, S.W., Ste. 1000
                                  Washington, DC 20024
10
                                  Tel: (202) 783-5070, Fax: (202) 783-2331
11
                                  Attorneys for Plaintiffs, CARL ZEISS AG and
12
                                  ASML NETHERLANDS B.V.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                22
     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                     A MATTER OF LAW
                                     Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 515 Filed 12/17/18 Page 27 of 27 Page ID
                                #:23118


 1                               CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on December 17, 2018, to all counsel of record
 4   who are deemed to have consented to electronic service via the Court’s CM/ECF
 5   system per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
 6   mail, facsimile and/or overnight delivery.
 7

 8                                           /s/ Christopher S. Marchese
 9
                                             Christopher S. Marchese
                                             marchese@fr.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                 23
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS
                                                      A MATTER OF LAW
                                      Case No. 2:17-cv-07083-RGK (MRWx)
